 



Exhibit 10.6

(LARGE COMPUTER ASSOCIATES LOGO) [y07855y0785598.gif]
Computer Associates International, Inc.
Non-Qualified Stock Option Certificate

         

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Name of Option Holder
  EMPLID    

             
Option Number
         
Total Number of Shares Granted
    **XXXXX**    
Option Date
         
Exercise Price Per Share
    $    



    NON-QUALIFIED STOCK OPTION granted by Computer Associates International,
Inc., a Delaware corporation, (the “Company”) to the above-named option holder
(the “Optionee”), an employee or consultant of the Company or one of its
subsidiaries, pursuant to the Computer Associates International, Inc. 2002
Incentive Plan (the “Plan”), the terms of which are incorporated herein by
reference and which, in the event of any conflict, shall control over the terms
contained herein.   1.   Grant and Vesting Option       Subject to the vesting
schedule below, the Company hereby grants to the Optionee an option to purchase
on the terms herein provided a total of the number of shares of common stock,
$.10 par value, of the Company set forth above, at an exercise price per share
as set forth above.       This option may be exercised only with respect to the
portion thereof that is vested. The Optionee’s right to exercise this option
shall become vested in annual increments on the anniversary dates of the
granting of this option according to the following vesting schedule:

                      Percentage (%) of Option Shares With Respect to Which    
Anniversary Date     Optionee Has a Vested Option to Exercise     1st     33 1/3
%     2nd     33 1/3 %     3rd     33 1/3 %    



    Vested rights shall be calculated only in terms of full years (for example,
from one anniversary date to the next) and no partial vesting credit shall be
given for partial years of employment.       This option shall expire and shall
not be exercisable after the expiration of ten (10) years from the date it is
granted.   2.   Stock to be Delivered       Stock to be delivered upon the
exercise of this option may constitute an original issue of authorized stock or
may consist of treasury stock.   3.   Exercise of Option       Each election to
exercise this option shall be made, by delivering to the Company or its agent a
properly executed exercise notice, together with irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds
with respect to the portion of shares to be acquired upon exercise. Exercise of
this option will not be permitted if the Company determines, in its sole and
absolute discretion, that issuance of shares at that time could violate any law
or regulation.       In the event an option is exercised by the executor or
administrator of a deceased Optionee, or by the person or persons to whom the
option has been transferred by the Optionee’s will or the applicable laws of
descent and distribution, the Company shall be under no obligation to deliver
stock there under unless and until the Company is satisfied that the person or
persons exercising the option is or are the duly appointed executor(s) or
administrator(s) of the deceased Optionee or the person to whom the option has
been transferred by the Optionee’s will or by the applicable laws of descent and
distribution.

 



--------------------------------------------------------------------------------



 



4.   Payment for and Delivery of Stock       Payment in full by cash, certified
check, bank draft, wire transfer or postal or express money order shall be made
for all shares for which this option is exercised at the time of such exercise,
and no shares shall be delivered until such payment is made.      
Alternatively, payment may be made by (i) delivering to the Company a properly
executed exercise notice, together with irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds with respect
to the portion of the shares to be acquired upon exercise having a Fair Market
Value on the date of exercise equal to the sum of the applicable portion of the
exercise price being so paid, (ii) tendering to the Company (by physical
delivery or by attestation) certificates representing shares of outstanding
common stock, par value $.10, of the Company that have been held by the Optionee
for at least six months prior to exercise, having a Fair Market Value on the day
prior to the date of exercise equal to the applicable portion of the exercise
price being so paid, together with stock powers duly executed and with signature
guaranteed; or (iii) any combination of the foregoing. Notwithstanding the
foregoing, a form of payment will not be available if the Company determines, in
its sole and absolute discretion, that such form of payment could violate any
law or regulation.       The Company shall not be obligated to deliver any stock
unless and until (i) satisfactory arrangements have been made with the Company
for the payment of any applicable tax withholding obligations, (ii) all
applicable federal and state laws and regulations have been complied with,
(iii) in the event the outstanding common stock is at the time listed upon any
stock exchange, the shares to be delivered have been listed, or authorized to be
listed upon official notice of issuance upon the exchanges where it is listed,
and (iv) all legal matters in connection with the issuance and delivery of the
shares have been approved by counsel of the Company. The Optionee shall have no
rights of a stockholder until the stock is actually delivered to him.   5.  
Recovery and Reimbursement of Option Gain       The Company shall have the right
to recover, or receive reimbursement for, any compensation or profit realized by
the exercise of this option or by the disposition of any option shares to the
extent that the Company has such a right of recovery or reimbursement under
applicable securities laws.   6.   Transferability of Options       Except as
provided below, this option may not be transferred by the Optionee otherwise
than by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined in Section 414(p) of the Internal Revenue
Code, and during the Optionee’s lifetime this option may be exercised only by
the Optionee. Notwithstanding the foregoing, this option may be transferred by
the Optionee to members of his or her immediate family or to one or more trusts
for the benefit of such family members or to one or more partnerships in which
such family members are the only partners provided that (i) the optionee does
not receive any consideration for such transfer, (ii) written notice of any
proposed transfer and the details thereof shall have been furnished to the
Compensation and Human Resource Committee at least three (3) days in advance of
such transfer, and (iii) the Compensation and Human Resource Committee consents
to the transfer in writing. Options transferred pursuant to this provision will
continue to be subject to the same terms and conditions that were applicable to
such options immediately prior to transfer and the option may be exercised by
the transferee only to the same extent that the option could have been exercised
by the Optionee had no transfer been made. For this purpose, the Optionee’s
“family members” shall include the Optionee’s spouse, children, grandchildren,
parents, grandparents (whether natural step, adopted or in-laws) siblings,
nieces, nephews and grandnieces and grand nephews.   7.   Termination of
Employment or Consultancy       Upon termination of employment or consultancy,
other than termination of employment or consultancy by reason of (i) Retirement,
as defined in the Plan (ii) disability, or (iii) death, any portion of this
option that has not become vested as of the date of termination shall
immediately terminate and any portion of this option that has already vested as
of such date shall terminate thirty (30) days after termination of employment or
consultancy or the expiration date of the option, whichever occurs first.   8.  
Retirement       In the event of the Optionee’s Retirement, as defined in the
Plan, from the employ of Company or any subsidiary, any portion of this option
that has not become vested as of the date of Retirement shall immediately
terminate and any portion of this option that has already vested as of such date
shall terminate one (1) year after such Retirement or on the expiration date of
the option, whichever occurs first.   9.   Disability       In the event of
termination of employment of the Optionee because of disability, any unexercised
portion of this option held by the Optionee at the date of such termination
(vested and unvested) will immediately become exercisable in full and will
remain exercisable by the Optionee for a period of one (1) year or the remaining
term of the option, whichever is shorter.   10.   Death       If an Optionee
dies while employed by the Company, any unexercised portion of this option held
by the Optionee at his date of death (vested and unvested) will immediately
become exercisable in full and will remain exercisable by the estate of the
deceased Optionee or the person given authority to exercise his options by his
will or by operation of law for a period of one (1) year or the remaining term
of the option, whichever is shorter.

 



--------------------------------------------------------------------------------



 



11.   Changes In Stock       In the event of any stock split, reverse stock
split, dividend or other distribution (whether in the form of cash, shares,
other securities or other property), extraordinary cash dividend,
recapitalization, merger, consolidation, split-up, spin-off, reorganization,
combination, repurchase or exchange of shares or other securities, the issuance
of warrants or other rights to purchase shares or other securities, or other
similar corporate transaction or event, the number and kind of shares of stock
of the Company covered by this option, the option price and other relevant
provisions may be appropriately adjusted by the Compensation and Human Resource
Committee, in its discretion, to the extent necessary to prevent dilution or
enlargement of the benefits or potential benefits intended to be provided by
this option. Any such determinations and adjustments made by the Compensation
and Human Resource Committee shall be binding on all persons. In the event of
(i) a consolidation or merger in which the Company is not the surviving
corporation, (ii) a consolidation or merger in which the Company is the
surviving corporation but holders of shares receive securities or another
corporation, or (iii) a sale of substantially all of the Company’s assets (as an
entirety) or capital stock to another person, this option shall be deemed to
apply to the equivalent amount of securities, cash or other property that is
received by Company stockholders in exchange for their Company shares pursuant
to such transaction; provided, however, that the Compensation and Human Resource
Committee may, in its discretion, either (i) provide, upon written notice to the
Optionee, that this option shall terminate as of the date specified in such
notice (in which case the Compensation and Human Resource Committee may, but
does not have to, accelerate the vesting of any portion of this option that has
not already vested as of the date such notice is provided to the Optionee), or
(ii) cancel this option and in consideration of such cancellation pay to the
Optionee an amount in cash with respect to each share then remaining under the
option equal to the difference between the Fair Market Value of such share on
the date of cancellation (or, if greater, the per share value of the
consideration received by Company stockholders as a result of the merger,
consolidation, reorganization or sale) and the per share exercise price of the
option.   12.   Continuance of Employment       This option shall not be deemed
to obligate the Company or any subsidiary to retain the Optionee in its employ
for any period.       IN WITNESS WHEREOF, Computer Associates International,
Inc. has caused this certificate to be executed by the President and CEO. This
option is granted at the Company’s principal executive office, One Computer
Associates Plaza, Islandia, New York 11749, on the date stated above.

          Computer Associates International, Inc.    
 
       
By
       

 

--------------------------------------------------------------------------------

   

  John A. Swainson              

  President and CEO              

 